                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF WISCONSIN
                               MILWAUKEE DIVISION

ROBERT HOFFMAN, Individually and on Behalf ) Case No.: 19-cv-19
of All Others Similarly Situated,          )
                                           ) CLASS ACTION COMPLAINT
                                           )
               Plaintiff,                  )
        v.                                 )
                                           ) Jury Trial Demanded
KEITH D. WEINER & ASSOC. CO., L.P.A.,      )
                                           )
                                           )
               Defendant.                  )

                                         INTRODUCTION

       1.      This class action seeks redress for collection practices that violate the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692 et seq. (the “FDCPA”) and the Wisconsin Consumer

Act, Ch. 421-427, Wis. Stats. (the “WCA”).

                                 JURISDICTION AND VENUE

       2.      The court has jurisdiction to grant the relief sought by the Plaintiff pursuant to 15

U.S.C. § 1692k and 28 U.S.C. §§ 1331, 1337, and 1367. Venue in this District is proper in that

Defendant directed its collection efforts into the District.

                                             PARTIES

       3.      Plaintiff Robert Hoffman is an individual who resides in the Eastern District of

Wisconsin (Milwaukee County).

       4.      Plaintiff is a “consumer” as defined in the FDCPA, 15 U.S.C. § 1692a(3), in that

Defendant sought to collect from him a debt allegedly incurred for personal, family, or

household purposes.

       5.      Plaintiff is a “customer” as defined in the WCA, Wis. Stat. § 421.301(17), in that

the alleged debt arose from a consumer transaction with an agreement to defer payment.




            Case 2:19-cv-00019-LA Filed 01/03/19 Page 1 of 12 Document 1
       6.       Defendant Keith D. Weiner & Associates Co., L.P.A.. (“Weiner”) is an

incorporated law firm with its principal place of business located at 75 Public Square, 4th Floor,

Cleveland, OH 44113.

       7.       Weiner is engaged in the business of a collection agency, using the mails and

telephone to collect consumer debts originally owed to others.

       8.       Weiner is engaged in the business of collecting debts owed to others and incurred

for personal, family or household purposes.

       9.       Weiner is a debt collector as defined in the FDCPA, 15 U.S.C. § 1692a.

       10.      Weiner is also a “debt collector” as defined by Wis. Stat. § 427.103(3), in that

Weiner is directly engaged in the business of a collection agency, soliciting claims for collection

and collecting such claims alleged to be owed or due a merchant by a customer.

       11.      Wis. Stat. § 427.103(3) defines debt collector as: “any person engaging, directly

or indirectly, in debt collection, and includes any person who sells, or offers to sell, forms

represented to be a collection system, device or scheme, intended or calculated to be used to

collect claims. The term does not include a printing company engaging in the printing and sale of

forms.” (emphasis added).

       12.      Wis. Stat § 427.103(2) states: “Debt collection” means any action, conduct or

practice of soliciting claims for collection or in the collection of claims owed or due or alleged to

be owed or due a merchant by a customer.”

       13.      Weiner is a debt collector as defined in Wis. Stat. § 427.103(3).

                                              FACTS




                                                 2

             Case 2:19-cv-00019-LA Filed 01/03/19 Page 2 of 12 Document 1
       14.      On or about October 11, 2018 Weiner mailed a debt collection letter to Plaintiff

regarding an alleged debt owed to “MJT Bolivar LLC.” A copy of this letter is attached to this

Complaint as Exhibit A.

       15.      Upon information and belief, the alleged debt referenced in Exhibit A arose from

a residential lease agreement.

       16.      Upon information and belief, Exhibit A is a form letter, generated by computer,

and with the information specific to Plaintiff inserted by computer.

       17.      Upon information and belief, Exhibit A is a form debt collection letter used by

Defendant to attempt to collect alleged debts.

       18.      Upon information and belief, Exhibit A was the first letter that Weiner sent to

Plaintiff regarding the alleged debt referenced therein.

       19.      Exhibit A contains the FDCPA validation notice (see 15 U.S.C. § 1692g(a)):




       20.      Exhibit A also includes the following representations:




       21.      Exhibit A states that the “Amount Due” of Plaintiff’s alleged debt is $477.50.

       22.      Although $477.50 is stated as the “Amount Due,” Exhibit A also states:

“[b]ecause of interest and other charges that may vary from day to day, the amount due on the




                                                 3

             Case 2:19-cv-00019-LA Filed 01/03/19 Page 3 of 12 Document 1
date you pay may be greater. Pease contact us to verify the amount due before making a payment

for the full balance.”

       23.      On or about November, 2018 Weiner mailed another debt collection letter to

Plaintiff regarding the same alleged alleged debt owed to “MJT Bolivar LLC.” A copy of this

letter is attached to this Complaint as Exhibit B.

       24.      Upon information and belief, Exhibit B is a form letter, generated by computer,

and with the information specific to Plaintiff inserted by computer.

       25.      Upon information and belief, Exhibit B is a form debt collection letter used by

Defendant to attempt to collect alleged debts.

       26.      Similar to Exhibit A, Exhibit B includes the following representations:




       27.      Exhibit B also includes states: ““[b]ecause of interest and other charges that may

vary from day to day, the amount due on the date you pay may be greater.”

       28.      Despite being sent over a month later than Exhibit A, Exhibit B seeks to collect an

alleged debt in the amount of $477.50, which is the same amount sought by Exhibit A.

       29.      Upon information and belief, the representation that “[b]ecause of interest and

other charges that may vary from day to day, the amount due on the date you pay may be

greater…” is false, deceptive, and misleading.

       30.      Upon information and belief, Weiner does not add any “interest and other charges

that may vary from day to day” to accounts such as Plaintiff’s in the ordinary course of business.




                                                     4

             Case 2:19-cv-00019-LA Filed 01/03/19 Page 4 of 12 Document 1
       31.      Upon information and belief, the original creditor does not add any “interest and

other charges that may vary from day to day” to accounts such as Plaintiff’s in the ordinary

course of business.

       32.      Upon information and belief, the original creditor does not direct Weiner to add

any “interest and other charges that may vary from day to day” to accounts such as Plaintiff’s in

the ordinary course of business.

       33.      Upon information and belief, Weiner cannot add any “interest and other charges

that may vary from day to day” to Plaintiff’s account.

       34.      The statement in Exhibit A, that “because of interest, late charges, and other

charges that may vary from day to day, the amount owed on the day you pay may be greater,” is

a materially false, deceptive, and misleading representation that the creditor, or the debt collector

would, attempt to collect these charges. Boucher v. Fin. Sys. of Green Bay, No. 17-2308, 2018

U.S. App. LEXIS 1094 *8-9 (7th Cir. Jan. 17, 2018).

       35.      Plaintiff was confused and misled by Exhibits A & B.

       36.      The unsophisticated consumer would be confused and misled by Exhibits A & B.

       37.      Plaintiff had to spend time and money investigating Exhibits A & B, and the

consequences of any potential responses to Exhibits A & B.

                                           The FDCPA

       38.      The FDCPA creates substantive rights for consumers; violations cause injury to

consumers, and such injuries are concrete and particularized. Derosia v. Credit Corp Solutions,

2018 U.S. Dist. LEXIS 50016, at *12 (E.D. Wis. Mar. 27, 2018) (“‘a plaintiff who receives

misinformation form a debt collector has suffered the type of injury the FDCPA was intended to

protect against’ and ‘satisfies the concrete injury in fact requirement of Article III.’”) (quoting



                                                 5

             Case 2:19-cv-00019-LA Filed 01/03/19 Page 5 of 12 Document 1
Pogorzelski v. Patenaude & Felix APC, 2017 U.S. Dist. LEXIS 89678, 2017 WL 2539782, at *3

(E.D. Wis. June 12, 2017)); Spuhler v. State Collection Servs., No. 16-CV-1149, 2017 U.S. Dist.

LEXIS 177631 (E.D. Wis. Oct. 26, 2017) (“As in Pogorzelski, the Spuhlers’ allegations that the

debt collection letters sent by State Collection contained false representations of the character,

amount, or legal status of a debt in violation of their rights under the FDCPA sufficiently pleads

a concrete injury-in-fact for purposes of standing.”); Lorang v. Ditech Fin. LLC, 2017 U.S. Dist.

LEXIS 169286, at *6 (W.D. Wis. Oct. 13, 2017) (“the weight of authority in this circuit is that a

misrepresentation about a debt is a sufficient injury for standing because a primary purpose of

the FDCPA is to protect consumers from receiving false and misleading information.”); Qualls v.

T-H Prof’l & Med. Collections, Ltd., 2017 U.S. Dist. LEXIS 113037, at *8 (C.D. Ill. July 20,

2017) (“Courts in this Circuit, both before and after Spokeo, have rejected similar challenges to

standing in FDCPA cases.”) (citing “Hayes v. Convergent Healthcare Recoveries, Inc., 2016

U.S. Dist. LEXIS 139743 (C.D. Ill. 2016)); Long v. Fenton & McGarvey Law Firm P.S.C., 223

F. Supp. 3d 773, 777 (S.D. Ind. Dec. 9, 2016) (“While courts have found that violations of other

statutes . . . do not create concrete injuries in fact, violations of the FDCPA are distinguishable

from these other statutes and have been repeatedly found to establish concrete injuries.”); Quinn

v. Specialized Loan Servicing, LLC, No. 16 C 2021, 2016 U.S. Dist. LEXIS 107299 *8-13 (N.D.

Ill. Aug. 11, 2016) (rejecting challenge to Plaintiff’s standing based upon alleged FDCPA

statutory violation); Lane v. Bayview Loan Servicing, LLC, No. 15 C 10446, 2016 U.S. Dist.

LEXIS 89258 *9-10 (N.D. Ill. July 11, 2016) (“When a federal statute is violated, and especially

when Congress has created a cause of action for its violation, by definition Congress has created

a legally protected interest that it deems important enough for a lawsuit.”); Church v. Accretive

Health, Inc., No. 15-15708, 2016 U.S. App. LEXIS 12414 *7-11 (11th Cir. July 6, 2016) (same);



                                                6

          Case 2:19-cv-00019-LA Filed 01/03/19 Page 6 of 12 Document 1
see also Mogg v. Jacobs, No. 15-CV-1142-JPG-DGW, 2016 U.S. Dist. LEXIS 33229, 2016 WL

1029396, at *5 (S.D. Ill. Mar. 15, 2016) (“Congress does have the power to enact statutes

creating legal rights, the invasion of which creates standing, even though no injury would exist

without the statute,” (quoting Sterk v. Redbox Automated Retail, LLC, 770 F.3d 618, 623 (7th

Cir. 2014)). For this reason, and to encourage consumers to bring FDCPA actions, Congress

authorized an award of statutory damages for violations. 15 U.S.C. § 1692k(a).

       39.      Moreover, Congress has explicitly described the FDCPA as regulating “abusive

practices” in debt collection. 15 U.S.C. §§ 1692(a) – 1692(e). Any person who receives a debt

collection letter containing a violation of the FDCPA is a victim of abusive practices. See 15

U.S.C. §§ 1692(e) (“It is the purpose of this subchapter to eliminate abusive debt collection

practices by debt collectors, to insure that those debt collectors who refrain from using abusive

debt collection practices are not competitively disadvantaged, and to promote consistent State

action to protect consumers against debt collection abuses”).

       40.      15 U.S.C. § 1692e generally prohibits “any false, deceptive, or misleading

representation or means in connection with the collection of any debt.”

       41.      15 U.S.C. § 1692e(2)(a) specifically prohibits “The false representation of— the

character, amount, or legal status of any debt.

       42.      15 U.S.C. § 1692e(5) specifically prohibits “the threat to take any action that

cannot legally be taken or that is not intended to be taken.”

       43.      15 U.S.C. § 1692e(10) specifically prohibits the “use of any false representation

or deceptive means to collect or attempt to collect any debt.”

       44.      15 U.S.C. § 1692f generally prohibits “unfair or unconscionable means to collect

or attempt to collect any debt.”



                                                  7

             Case 2:19-cv-00019-LA Filed 01/03/19 Page 7 of 12 Document 1
       45.      15 U.S.C. § 1692f(1) specifically prohibits “the collection of any amount

(including any interest, fee, charge, or expense incidental to the principal obligation) unless such

amount is expressly authorized by the agreement creating the debt or permitted by law.”

                                             The WCA

       46.      The Wisconsin Consumer Act (“WCA”) was enacted to protect consumers against

unfair, deceptive, and unconscionable business practices and to encourage development of fair

and economically sound practices in consumer transactions. Wis. Stat. § 421.102(2).

       47.      The Wisconsin Supreme Court has favorably cited authority finding that the

WCA “goes further to protect consumer interests than any other such legislation in the country,”

and is “probably the most sweeping consumer credit legislation yet enacted in any state.” Kett v.

Community Credit Plan, Inc., 228 Wis. 2d 1, 18 n.15, 596 N.W.2d 786 (1999) (citations

omitted).

       48.      To further these goals, the Act’s protections must be “liberally construed and

applied.” Wis. Stat. § 421.102(1); see also § 425.301.

       49.      “The basic purpose of the remedies set forth in Chapter 425, Stats., is to induce

compliance with the WCA and thereby promote its underlying objectives.” First Wisconsin

Nat’l Bank v. Nicolaou, 113 Wis. 2d 524, 533, 335 N.W.2d 390 (1983). Thus, private actions

under the WCA are designed to both benefit consumers whose rights have been violated and also

competitors of the violators, whose competitive advantage should not be diminished because of

their compliance with the law.

       50.      To carry out this intent, the WCA provides Wisconsin consumers with an array of

protections and legal remedies. The Act contains significant and sweeping restrictions on the

activities of those attempting to collect debts. See Wis. Stats. § 427.104.



                                                  8

             Case 2:19-cv-00019-LA Filed 01/03/19 Page 8 of 12 Document 1
       51.      The Act limits the amounts and types of additional fees that may be charged to

consumers in conjunction with transactions. Wis. Stats. § 422.202(1). The Act also provides

injured consumers with causes of action for class-wide statutory and actual damages and

injunctive remedies against defendants on behalf of all customers who suffer similar injuries. See

Wis. Stats. §§ 426.110(1); § 426.110(4)(e). Finally, “a customer may not waive or agree to

forego rights or benefits under [the Act].” Wis. Stat. § 421.106(1).

       52.      Consumers’ WCA claims under Wis. Stat. § 427.104(1) are analyzed using the

same methods as claims under the FDCPA. Indeed, the WCA itself requires that the court

analyze the WCA “in accordance with the policies underlying a federal consumer credit

protection act,” including the FDCPA. Wis. Stat. § 421.102(1).

       53.      Further, the Wisconsin Supreme Court has held that WCA claims relating to debt

collection are to be analyzed under the “unsophisticated consumer” standard. Brunton v. Nuvell

Credit Corp., 785 N.W.2d 302, 314-15. In Brunton, the Wisconsin Supreme Court explicitly

adopted and followed the “unsophisticated consumer” standard, citing and discussing Gammon

v. GC Servs. Ltd. P’ship, 27 F.3d 1254, 1257 (7th Cir. 1994). Id.

       54.      Wis. Stat. § 427.104(1)(g) states that a debt collector may not: "Communicate

with the customer or a person related to the customer with such frequency of at such unusual

hours or in such a manner as can reasonably be expected to threaten or harass the customer."

       55.      Wis. Stat. § 427.104(1)(h) states that a debt collector may not: "Engage in other

conduct . . . in such a manner as can reasonably be expected to threaten or harass the customer.”

       56.      Wis. Stat. § 427.104(1)(L) states that a debt collector may not: “Threaten action

against the customer unless like action is taken in regular course or is intended with respect to

the particular debt.”



                                                9

             Case 2:19-cv-00019-LA Filed 01/03/19 Page 9 of 12 Document 1
       57.       The Wisconsin Department of Financial Institutions, which is tasked with

regulating licensed collection agencies, has found that "conduct which violates the Federal Fair

Debt Collection Practices Act" can reasonably be expected to threaten or harass the customer.

See Wis. Admin. Code DFI-Bkg 74.16(9) ("Oppressive and deceptive practices prohibited.").

                                       COUNT I – FDCPA

       58.       Plaintiff incorporates by reference as if fully set forth herein the allegations

contained in the preceding paragraphs of this Complaint.

       59.       By stating “[b]ecause of interest and other charges that may vary from day to day,

the amount due on the date you pay may be greater…” Exhibit A falsely threatens to impose late

fees and collection charges which neither Weiner nor the creditor intended to impose in the

ordinary course of business.

       60.       Defendant thereby violated 15 U.S.C. §§ 1692e, 1692e(2)(a), 1692e(5),

1692e(10), 1692f, and 1692f(1).

                                        COUNT II – WCA

       61.       Plaintiff incorporates by reference as if fully set forth herein the allegations

contained in the preceding paragraphs of this Complaint.

       62.       By stating “[b]ecause of interest and other charges that may vary from day to day,

the amount due on the date you pay may be greater…” Exhibit A falsely threatens to impose late

fees and collection charges which neither Weiner nor the creditor intended to impose in the

ordinary course of business.

       63.       Defendant thereby violated Wis. Stat. §§ 427.104(1)(g), 427.104(1)(h), and

427.104(1)(L).




                                                 10

         Case 2:19-cv-00019-LA Filed 01/03/19 Page 10 of 12 Document 1
                                       CLASS ALLEGATIONS

       64.     Plaintiff brings this action on behalf of a Class, consisting of (a) all natural

persons in the State of Wisconsin, (b) who were sent collection letters in the form represented by

Exhibit A to the complaint in this action, (c) seeking to collect a debt, incurred for personal,

family, or household purposes, (d) between January 3, 2018 and January 3, 2019, inclusive, (e)

that was not returned by the postal service.

       65.     The Class is so numerous that joinder is impracticable. Upon information and

belief, there are more than 50 members of the Class.

       66.     There are questions of law and fact common to the members of the Class, which

common questions predominate over any questions that affect only individual class members.

The predominant common question is whether Exhibit A violates the FDCPA.

       67.     Plaintiff’s claims are typical of the claims of the Class members. All are based on

the same factual and legal theories.

       68.     Plaintiff will fairly and adequately represent the interests of the Class members.

Plaintiff has retained counsel experienced in consumer credit and debt collection abuse cases.

       69.     A class action is superior to other alternative methods of adjudicating this dispute.

Individual cases are not economically feasible.

                                         JURY DEMAND

       70.     Plaintiff hereby demands a trial by jury.

                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiff requests that the Court enter judgment in favor of Plaintiff and

the Class and against Defendant for:

       (a)     actual damages;



                                                  11

          Case 2:19-cv-00019-LA Filed 01/03/19 Page 11 of 12 Document 1
      (b)    statutory damages;

      (c)    attorneys’ fees, litigation expenses and costs of suit; and

      (d)    such other or further relief as the Court deems proper.

Dated: January 3, 2019

                                                    ADEMI & O’REILLY, LLP

                                            By:     /s/ John D. Blythin
                                                    John D. Blythin (SBN 1046105)
                                                    Mark A. Eldridge (SBN 1089944)
                                                    Jesse Fruchter (SBN 1097673)
                                                    Ben J. Slatky (SBN 1106892)
                                                    3620 East Layton Avenue
                                                    Cudahy, WI 53110
                                                    (414) 482-8000
                                                    (414) 482-8001 (fax)
                                                    jblythin@ademilaw.com
                                                    meldridge@ademilaw.com
                                                    jfruchter@ademilaw.com
                                                    bslatky@ademilaw.com




                                               12

         Case 2:19-cv-00019-LA Filed 01/03/19 Page 12 of 12 Document 1
